Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon et al. (US Patent Application Publication 2013/0265429, IDS), hereinafter referred as Yoon.

Regarding claim 1, Yoon discloses an image processing device ([0025, 0043], device, computer), comprising: 
a marker detector configured to detect markers comprising white lines extending in two directions on a road surface based on an image signal from an imager that takes an image of the 5road surface around a vehicle (Fig. 1, S100 – S200, [0046 – 0049, 0053]), 
a parking frame detector configured to compute adjacent markers on the road surface among the detected markers, and to detect a parking frame defined by the Fig. 1, S300 – S400, [0049]), and 
a shape estimator configured to detect extending directions of the white lines of the 10markers that are included in the detected parking frame, and to estimate a shape of the parking frame based on the extending directions of the detected white lines (Fig. 1, S500 – S600, [0049]; Fig. 4, [0051 – 0052], final shape is selected/estimated).  

Regarding claim 2 (depends on claim 1), Yoon disclosed the device wherein each of the markers comprises a corner portion defined by the white lines 15intersecting each other, and wherein the marker detector comprises a corner detector configured to detect the corner portion by detecting a corner in an image based on the image signal (Fig. 1, S200, [0049, 0053]).  

Regarding claim 3 (depends on claim 2), Yoon disclosed the device wherein the corner detector is 20configured to detect the corner portion based on a brightness pattern of the image signal ([0053, 0055], change in brightness).  

Regarding claim 4 (depends on claim 2), Yoon disclosed the device wherein the marker detector is configured to detect the marker based on a position of the corner portion detected by the corner detector ([0053, 0055 - 0057]).  

[0055 - 0057]).  

Regarding claim 6 (depends on claim 5), Yoon disclosed the device wherein the shape estimator is 10configured to detect extending directions of the white lines based on a brightness pattern of the image signal ([0025, 0053, 0055], change in brightness). 
 
Regarding claim 7, it is corresponding to claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QIAN YANG/Primary Examiner, Art Unit 2668